Title: To James Madison from Edward Tiffin, 10 October 1814
From: Tiffin, Edward
To: Madison, James


        
          Sir
          General Land Office October 10th. 1814
        
        Mr. Josiah Meigs having sent on his resignation of the Office of Surveyor General, It will with mine of the Office of Commissioner of the General Land Office be presented this morning.
        The cold weather is fast approaching when the removal of Families will be quite unpleasant: Mr. Meigs is ready to start from Ohio, and I am in the same situation to go there. In making therefore the request to attend to our mutual wishes agreably with your kind intimations to our friends as soon as possable, you will lay us both under great obligations. For myself I can with great truth declare I am at a loss to express the high sense I feal of your uniform goodness towards me, I can only evidence it by an honest indefatigable and zealous attention to the trust reposed in me, if such will prove confidence has not been misplaced, I hope to prove it. With the highest respect I have the honor to be your most obt Servt
        
          Edward Tiffin
        
      